The judgment of the court was pronounced by
JSustis, C. J.
In the act of 1842, under which the commissioners of this bank were appointed, provision was made for their compensation, under the condition that, in no case the compensation should exceed $3,000 a year, for each commissioner, for each and every year not exceeding four years, during which the liquidation shall continue. By an act of 1843, the yearly salary of the commissioners of the banks in liquidation was reduced to $1,000 each, free from the expenses of office and others, which were limited to $500 per annum.
The commissioners of the Merchants Bank ■ were superseded by the appointment of a liquidator under the act of 4th May, 1847, and the commission terminated as it existed under the laws of 1842 and 1843.
The liquidation of this bank has continued for more than four years, and is not yet terminated. The appeal is taken in this case by the liquidator under the law of 1847, from a judgment allowing two of the commissioners their salaries, at the rate of $1,000 per annum, up to the time of his entering on the duties of his office. The appellant objects to any allowance of salary beyond the term of four years, fixed by the law of 1842 for the liquidation. We cannot say that, the construction given by the district, judge to the act of 1843 is erroneous. Judgment affirmed.